         Case 1:20-cv-03538-GLR Document 109 Filed 01/06/21 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,
                                                       Case No. 1:20-cv-3538
        Plaintiff,
 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.




         PLAINTIFF’S MOTION TO UNSEAL UNREDACTED EXHIBITS

       Plaintiff, the Federal Trade Commission (“FTC”), requests the Court unseal the following
materials on the docket:

TABLE 1: DOCUMENTS TO UNSEAL
Docket       Exhibit    Description
Number       Number
ECF No. 18-1 PX 26      Expert report of Dr. Russ Wermers

ECF No. 18-2         PX 27, att. IIII   Attachment IIII to Reeve Tyndall Declaration (Documents
                                        from Esquire Bank)
ECF No. 18-4         N/A                Memorandum in Support of Plaintiff’s Emergency Motion
                                        for a Temporary Restraining Order with Asset Freeze,
                                        Appointment of a Temporary Receiver, Other Relief, and
                                        Order to Show Cause why a Preliminary Injunction Should
                                        Not Issue (“TRO Memo”)

       The Court temporarily sealed these documents on December 8, 2020, ECF No. 19,

following a request by the FTC, ECF No. 17. Under the Court’s order, the deadline to file a

motion for a protective order, should any party or non-party wish to retain these or the other

sealed documents under seal beyond the limited duration of the order, was December 21, 2020.

Stripe filed a motion seeking to retain Plaintiff’s Exhibit 27, att. LLLL, ECF No. 18-3, under

seal. See ECF Nos. 88, 93. No party requested the remaining documents, listed above, be
        Case 1:20-cv-03538-GLR Document 109 Filed 01/06/21 Page 2 of 3



retained under seal. That deadline having now passed, the FTC requests the Court direct the

Clerk’s office to unseal the above listed documents. A proposed order is attached.




                                           Respectfully submitted,

                                           Alden F. Abbott
                                           General Counsel


Dated: January 6, 2021                       /s/ Gordon E. Sommers
                                           Colleen Robbins (D. Md. Temp Bar No. 92567)
                                           Sung W. Kim (D. Md. Temp Bar No. 814609)
                                           Gordon E. Sommers (D. Md. Temp. Bar No.
                                           814431)
                                           Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                           Federal Trade Commission
                                           600 Pennsylvania Ave., NW
                                           Mailstop CC-8528
                                           Washington, DC 20580
                                           (202) 326-2548; crobbins@ftc.gov
                                           (202) 326-2211; skim6@ftc.gov
                                           (202) 326-2504; gsommers@ftc.gov
                                           (202) 326-3043; tbiesty@ftc.gov
                                           (202) 326-3395 (Facsimile)

                                           Attorneys for Plaintiff
                                           Federal Trade Commission
        Case 1:20-cv-03538-GLR Document 109 Filed 01/06/21 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I hereby certify that on January 6, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

Defendants.

                                                  /s/ Gordon E. Sommers
                                                 Gordon E. Sommers
